101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re TONEY TUCKER ENTERPRISES, INCORPORATED, t/a LexingtonPark Chrysler Plymouth Jeep Eagle, Debtor.Meldon S. HOLLIS, Jr., Plaintiff-Appellant,andToney Tucker, Plaintiff,v.CHRYSLER CREDIT CORPORATION, Defendant-Appellee.In re TONEY TUCKER ENTERPRISES, INCORPORATED, t/a LexingtonPark Chrysler Plymouth Jeep Eagle, Debtor.Toney TUCKER, Plaintiff-Appellant,andMeldon S. Hollis, Jr., Plaintiff,v.CHRYSLER CREDIT CORPORATION, Defendant-Appellee.
Nos. 95-2994, 95-3022.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 22, 1996.Decided Nov. 15, 1996.

Meldon S. Hollis, Jr., HOLLIS & ASSOCIATES, P.A., Randallstown, Maryland;  Elmer Douglass Ellis, Washington, D.C., for Appellants.  John Francis Carlton, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
The Appellants appeal from the district court's order finding them in civil contempt after violating a bankruptcy court order.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.   Hollis v. Chrysler Credit Corp., Nos.  CA-95-2442-DKC;  BK-94-1-6858-DK (D. Md. Oct. 10 & 25, 1995);   Tucker v. Chrysler Credit Corp., Nos.  CA-95-2442-DKC;  BK-94-1-6858-DK (D. Md. Oct. 10 & 19, 1995).  Appellee's motion to dismiss both appeals is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.